Upon Motion of Mr. Parsons on Behalf of the Defendants William Logan and Lionel Chalmers suggesting that Issue be Joined in this Cause as to them and that the Defendant Thomas Smith is a very material Witness for them and no Way interested and praying that the Defendants Logan and Chal[mer]s may be at Liberty- to examin the said Defendant Smith. It is Ordered that the said Defendants William Logan and Lionel Chalmers be at Liberty to examin the Defendant Thomas Smith at the Examination of Witnesses in this Cause as a Witness for them saving just Exceptions.
Wm Burrows Master in Chancery
John Troup Register in Chancery